Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 29 December 1801
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas


          
            Sir.
            Elizabeth Town N.J. 29 December 1801.
          
          I do myself the pleasure to present you with two Copies of a brief account of the Invention of a Water-proof Manufactory, which has been send to me by the Inventor. As the discovery appears to me very useful, & tending to promot health & lives of men, I thought it would be agreable to you, that you would give it publicity & make use of it for the benefit of our Citizens, particularly husbandemen, Seafaring, & Soldiers. I have the honor to be with great respect.
          Sir Your obedient humble Servant
          
            J. U. Niemcewicz
          
          
            Each half of the two inclosed bloting papers, are water proof as may be seen by springling water on.
          
        